Appellate Case: 22-1060    Document: 010110778202       Date Filed: 12/06/2022   Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                         December 6, 2022
                          _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
  UNITED STATES OF AMERICA,

        Petitioner - Appellee,

  v.                                                         No. 22-1060
                                                    (D.C. No. 1:21-CV-01077-RM)
  DAVID ZOOK,                                                 (D. Colo.)

        Respondent - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before TYMKOVICH, PHILLIPS, and EID, Circuit Judges.
                  _________________________________

       After receiving a confidential complaint from a former tenant of a

 late-nineteenth century apartment building that the property was in disrepair and

 paint was constantly chipping off the building, the Environmental Protection Agency

 (EPA) issued an administrative subpoena to the building’s landlord, David Zook.

 The subpoena sought documents concerning whether Zook warned his tenants of the

 risks of lead-based paint, as required by what is commonly known as the “Lead



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-1060    Document: 010110778202       Date Filed: 12/06/2022      Page: 2



 Disclosure Rule,” see 40 C.F.R. §§ 745.100 to 745.119. After Zook refused to

 comply with the subpoena, the United States filed a petition for judicial enforcement.

 The district court issued Zook an order to show cause why the petition should not be

 granted. Representing himself, Zook responded and moved to quash the subpoena.

 The district court denied Zook’s motion and granted the petition, determining the

 subpoena was within the EPA’s legitimate statutory authority and was not unduly

 burdensome. Zook filed a post-judgment motion, which the district court denied.

 Zook appeals pro se. 1 Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

                          I. Jurisdictional Scope of Appeal

       We first address the scope of our jurisdiction because, in a civil case, a timely

 notice of appeal “is a jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205,

 214 (2007). The district court entered judgment on October 28, 2021. On

 November 29, 2021, Zook filed a motion to alter or amend the judgment pursuant to

 Federal Rule of Civil Procedure 59(e). Because the motion was filed beyond

 Rule 59(e)’s 28-day deadline, however, the court treated it as one for relief under

 Rule 60 and, on February 1, 2022, denied it.

       Because the United States is a party, Zook had to file his notice of

 appeal “within 60 days after entry of the judgment or order appealed from.”

 Fed. R. App. P. 4(a)(1)(B)(i). He filed his notice of appeal on February 28, 2022.

 His notice of appeal was therefore timely as to the February 1 order denying his


       1
        We liberally construe Zook’s pro se filings but may not act as his advocate.
 See Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008).
                                            2
Appellate Case: 22-1060    Document: 010110778202       Date Filed: 12/06/2022     Page: 3



 post-judgment motion but untimely as to the October 28 judgment unless his

 post-judgment motion tolled the time to appeal under Federal Rule of

 Appellate Procedure 4(a)(4). Such a motion tolls the time for appeal only if it is

 filed “within the time allowed by” the Federal Rules of Civil Procedure.

 Fed. R. App. P. 4(a)(4)(A). 2 A Rule 59(e) motion “must be filed no later than

 28 days after the entry of the judgment.” Fed. R. Civ. P. 59(e). And to be timely for

 purposes of appellate Rule 4(a)(4)(A), a Rule 60 motion must be “filed no later than

 28 days after the judgment is entered.” Fed. R. App. P. 4(a)(4)(A)(vi). Because

 Zook filed his post-judgment motion 32 days after entry of the district court’s

 judgment, it did not toll the time to appeal.

       Zook contests this conclusion, arguing that because the court served the

 judgment to him by mail, Federal Rule of Civil Procedure 6(d) provided him with an

 additional three days to file a timely post-judgment motion under either Rule 59(e) or

 Rule 60, and therefore his post-judgment motion was timely filed on Monday,




       2
           Zook’s notice of appeal named “the final judgment entered on February 1,
 2022, denying his Motion to Alter or Amend the Order entered on October 28, 2021.”
 R. at 88. Naming only the order denying the post-judgment motion would have been
 sufficient to include the final judgment in this appeal if the post-judgment motion
 was one described in Rule 4(a)(4)(A). See Fed. R. App. P. 3(c)(5)(B) (“In a civil
 case, a notice of appeal encompasses the final judgment . . . if the notice designates
 . . . an order described in Rule 4(a)(4)(A).”). But as we explain, the post-judgment
 motion was not one described in Rule 4(a)(4)(A) because it was not filed within the
 time period Rule 4(a)(4)(A) requires for the motion to toll the appeal deadline.

                                             3
Appellate Case: 22-1060    Document: 010110778202        Date Filed: 12/06/2022      Page: 4



 November 29, 2021. 3 However, as Zook recognizes, Parker v. Board of Public

 Utilities, 77 F.3d 1289 (10th Cir. 1996), forecloses his argument. In Parker, this

 court held “that the three-day mail provision of Rule 6([d]) is not applicable to a

 motion pursuant to Rule 59(e) and does not extend the [28-day] time period under

 that rule.” Id. at 1291. 4 We reached this conclusion because the extra time Rule 6(d)

 affords is available only when a party may or must act within a specified time after

 service and service is by mail. See id. In contrast, Rule 59(e)’s time period “is

 triggered by entry of the judgment,” not by service, and Rule 6(b)(2) prohibits a court

 from extending Rule 59(e)’s time period. Id. (emphasis added). Likewise, to toll the

 appeal period, a Rule 60 motion must be “filed no later than 28 days after the

 judgment is entered.” Fed. R. App. P. 4(a)(4)(A)(vi) (emphasis added).

       Because Zook’s post-judgment motion was filed more than 28 days after entry

 of the judgment, it was properly construed as a Rule 60(b) motion and it did not toll




       3
         With the three extra days, a timely post-judgment motion would have been
 due on Sunday, November 28, so the deadline would have been extended to Monday,
 November 29. See Fed. R. Civ. P. 6(a)(3)(A).
       4
         When Parker was decided, the relevant provision was Rule 6(e), and
 Rule 59(e) had a 10-day deadline. Rule 59(e) now has a 28-day deadline. And
 Rule 6(e) has since been redesignated Rule 6(d) and revised, but it is materially
 unchanged in substance, providing:

       Additional Time After Certain Kinds of Service. When a party may or
       must act within a specified time after being served and service is made
       under Rule 5(b)(2)(C) (mail), (D) (leaving with the clerk), or (F) (other
       means consented to), 3 days are added after the period would otherwise
       expire under Rule 6(a).

                                            4
Appellate Case: 22-1060     Document: 010110778202      Date Filed: 12/06/2022      Page: 5



 the time to file a notice of appeal. Consequently, Zook’s notice of appeal is timely

 only with respect to the order denying his post-judgment motion, and our jurisdiction

 is limited to review of that order. See Bowles, 551 U.S. at 214; see also Lebahn v.

 Owens, 813 F.3d 1300, 1305 (10th Cir. 2016) (“[A]ppeal from the denial of [a]

 Rule 60(b) motion raises for review only the district court’s order of denial and not

 the underlying judgment itself.” (brackets and internal quotation marks omitted)).

 We reject Zook’s suggestion that we equitably toll the appeal period or overrule

 Parker. See Bowles, 551 U.S. at 214 (explaining that courts lack “authority to create

 equitable exceptions to jurisdictional requirements”); United States v. White,

 782 F.3d 1118, 1126–27 (10th Cir. 2015) (“[O]ne panel of this court cannot overrule

 the judgment of another panel absent en banc consideration or an intervening

 Supreme Court decision that is contrary to or invalidates our previous analysis.”

 (internal quotation marks omitted)). 5

                                          II. Merits

       We review the denial of a Rule 60(b) motion for “an abuse of discretion,

 keeping in mind that Rule 60(b) relief is extraordinary and may only be granted in

 exceptional circumstances.” Lebahn, 813 F.3d at 1306 (internal quotation marks

 omitted). “We will not reverse the district court’s decision on a Rule 60(b) motion

 unless that decision is arbitrary, capricious, whimsical, or manifestly unreasonable.”

 Id. (internal quotation marks omitted).



       5
           Neither condition is present here.
                                                5
Appellate Case: 22-1060    Document: 010110778202          Date Filed: 12/06/2022   Page: 6



 A.    Legal error in application of substantive standard

       In its petition for judicial enforcement, the United States argued its subpoena

 should be judicially enforced under the standards set out in United States v. Morton

 Salt Co., 338 U.S. 632 (1950). In Morton Salt, the Supreme Court held that an

 administrative subpoena “is sufficient if the inquiry is within the authority of the

 agency, the demand is not too indefinite and the information sought is reasonably

 relevant.” Id. at 652. In response, Zook argued that Morton Salt’s “reasonable

 relevance” standard applies to corporations, not individuals like him, because in

 Morton Salt, the Supreme Court observed that “corporations can claim no equality

 with individuals in the enjoyment of a right to privacy,” id. Zook instead suggested a

 more stringent reasonable-suspicion standard should apply to subpoenas directed at

 individuals. The district court rejected that position.

       In his Rule 60(b) motion, Zook argued the district court made a legal error in

 applying Morton Salt’s reasonable-relevance standard and again urged a reasonable-

 suspicion standard. The district court denied relief, finding Zook’s argument to be

 “merely a rehashing of an argument he previously made and which [the] Court

 previously rejected. A motion for reconsideration is not an appropriate mechanism to

 ask the Court to revisit issues already addressed.” R. at 81–82.

       On appeal, Zook repeats his substantive argument that the Morton Salt

 standard does not apply to administrative subpoenas directed at individuals. But we

 see no abuse of discretion in the district court’s resolution of his Rule 60(b) argument

 regarding Morton Salt’s applicability. “Rule 60(b) relief is not properly granted

                                             6
Appellate Case: 22-1060     Document: 010110778202          Date Filed: 12/06/2022     Page: 7



 where a party merely revisits the original issues and seeks to challenge the legal

 correctness of the district court’s judgment by arguing that the district court

 misapplied the law or misunderstood [the party’s] position.” Lebahn, 813 F.3d

 at 1306 (internal quotation marks omitted).

 B.     Zook’s reply in support of his Rule 60(b) motion

        We next address Zook’s argument concerning the reply in support of his

 Rule 60(b) motion he filed with the district court. He asserts that although he timely

 submitted the reply, the district court’s clerk’s office failed to file it. The district

 court then issued its ruling in which it noted Zook had failed to file a reply. He

 thereafter re-submitted the reply, and it was properly filed. He argues the reply may

 have proved “crucial” for its discussion of Parks v. FDIC, 65 F.3d 207 (1st Cir.

 1995). Aplt. Opening Br. at 10. Parks took the view that “the standard for judicial

 enforcement of administrative subpoenas of a private citizen’s private papers is

 stricter than that for corporate papers,” 65 F.3d at 211. Parks concluded that the

 proper test in the case of a private citizen is “a Fourth Amendment standard of

 reasonableness that stops short of probable cause,” id. at 214, which it termed

 “reasonable suspicion” or “individualized suspicion,” id. at 214–15.

        We do not think the district court would have granted Rule 60(b) relief if it

 had been aware of Zook’s reliance on Parks. That reliance was no more than another

 piece of his rehashed reasonable-suspicion argument the district court properly

 declined to consider because it was an improper basis for Rule 60(b) relief. Offering

 additional support in a reply brief for an argument inappropriately raised in a

                                              7
Appellate Case: 22-1060    Document: 010110778202        Date Filed: 12/06/2022     Page: 8



 Rule 60(b) motion would not have led to a different result. Further, the First Circuit

 withdrew Parks and vacated its judgment upon granting a petition for rehearing

 en banc. See Parks v. FDIC, No. 94-2262 (1st Cir. Nov. 20, 1995) (docket entry).

 The First Circuit ultimately vacated the district court’s order enforcing the FDIC’s

 subpoena “[w]ithout passing on the merits,” and remanded with instructions that the

 district court dismiss the proceedings without prejudice to a later enforcement action.

 See id. (Mar. 15, 1996 docket entry). We are confident Parks would not have

 persuaded the district court to overlook the impropriety of his rehashed argument and

 to grant Rule 60(b) relief.

 C.     Whether Zook was targeted for an illegitimate reason

        In his response to the show-cause order, Zook asserted that the former tenant

 informed the EPA about peeling paint at his building in an effort to extort or

 blackmail Zook for the return of her full security deposit and that the EPA was

 complicit in that alleged crime. In his Rule 60(b) motion, Zook argued the district

 court failed to address this assertion, claiming it was relevant because “the court, as a

 matter of public policy, ought not acquiesce [sic] the EPA in its improper assistance

 to and rewarding of persons who would feloniously misuse this important agency.”

 R. at 62.

        The district court assumed Zook was correct about the informant’s motives but

 observed he had provided no authority, nor was the court aware of any, requiring “it

 to conclude that when an agency acts on the basis of a tip from someone with

 allegedly improper motives, the agency’s actions that follow become improper.”

                                             8
Appellate Case: 22-1060    Document: 010110778202        Date Filed: 12/06/2022      Page: 9



 R. at 80. The court further observed that Zook had “provided no evidence beyond his

 own assertions the informant had improper motives,” id., and that he failed to

 “demonstrate[] that the EPA acted, or sought to act, in an abusive manner towards

 him,” which would be “prohibited” under Oklahoma Press Publishing Co. v. Walling,

 327 U.S. 186, 216 (1946), R. at 83.

       On appeal, Zook contends the court overlooked his statement regarding alleged

 cooperation between the informant and the EPA, and because that statement was in a

 sworn pleading, it put the burden on the EPA to produce contrary evidence. When

 the EPA failed to do so, he concludes, the court was required to infer that the EPA

 had abused its power. We disagree. As noted, the court credited his statement as to

 the informant’s motives but concluded he had not shown the EPA’s actions were

 abusive. And contrary to Zook’s position, the burden to show an agency has abused

 the subpoena process is on the respondent to the subpoena, and “unsupported

 allegations” are insufficient to meet that burden. SEC v. Blackfoot Bituminous, Inc.,

 622 F.2d 512, 515 (10th Cir. 1980). Even though Zook’s statement was in a sworn

 pleading, it was still unsupported. We therefore see no error in the district court’s

 rejection of this argument for lack of supporting authority or any evidence of an

 improper purpose.




                                            9
Appellate Case: 22-1060   Document: 010110778202     Date Filed: 12/06/2022   Page: 10



                                  III. Conclusion

        The district court’s Order On Motion To Alter Or Amend Judgment is

  affirmed.


                                          Entered for the Court


                                          Allison H. Eid
                                          Circuit Judge




                                         10